Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendments and remarks filed on 8/24/2022.  Claims 1-2 and 4-14 have been amended. Claim 3 has been canceled. Claim 15 has been added. Therefore, claims 1-2 and 4-15 are currently pending. The rejection of claims 1-14 under 35 USC 112(b) are withdrawn in view of the amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundara-Rajan US 9,632,598 hereinafter Rajan in view of Son et al. US 2016/0309286.
Regarding claim 1, Rajan teaches a pairing method between a stylus and a position detecting apparatus that detects a position pointed to by the stylus (The stylus device 102 transmits the amplified signal that was detected by the stylus device 102 back to the computing device 104 to allow the computing device 104 to determine the position of the stylus device 102 relative to the touchscreen, col.3, lines 59-63, Fig 1)
the method comprising: transmitting, by the position detecting apparatus, an identifier (ID) that is included to the stylus (the computing device 104 transmits a configuration ID 114 to the stylus device 102 via the carrier frequency. The configuration ID corresponds to a type of touch controller of the computing device 104, col. 4, lines 24-28; the touch controller transmits configuration information to the stylus device 102 to request the stylus device 104 to operate in a certain mode. The stylus uses this configuration information to configure (1409) its operation to match the computing device 104. Col. 10, lines 51-60; an identifier or identification code corresponding to an operating frequency stored on the stylus device 102. Col. 10, lines 51-60; the identifier or identification code relates to a frequency of operation. Col. 14, lines 50-60);
while the stylus and the position detecting apparatus are proximate to each other at or within a predetermined distance (the stylus is determined to be hovering within a certain distance of the screen. Col. 15, lines 41-43), the ID uniquely identifying the position detecting apparatus (an identifier or identification code. Col. 10, lines 51-60);
establishing, by the stylus and the position detecting apparatus, a pairing connection between the stylus and the position detecting apparatus in response to transmitting information including the ID via a first wireless communication device (establish a time for matching a frequency between the stylus and device. When the stylus device 102 is in an active mode, illustrated as block 1802, the stylus device enables a communication module, such as Bluetooth, illustrated as block 1804, and establish a connection with the host computing device 104, illustrated as block 1806. The stylus device then determines whether the host computing device is a new host computing device, col. 16, lines 48-62, Fig 18)
having a communication range that is longer than the predetermined distance (the Bluetooth range is longer than the hovering within the certain distance. Col. 7, lines 5-12, and Fig 1).
Rajan does not teach the ID uniquely identifying the position detecting apparatus.
Son teaches the apparatus identification information is used to identify an apparatus, and is a unique identification number assigned to each apparatus. See ¶108.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to have the apparatus identification information is used to identify an apparatus, and is a unique identification number assigned to each apparatus, as Son teaches, to modify Rajan. The motivation for doing so would identify a pairing subject more easily, accurately, and quickly. Son ¶186.
	

Regarding claim 2, Rajan teaches the pairing method according to claim 1, wherein the establishing includes determining whether the information transmitted via the first wireless communication device includes the ID (establish a connection with the host computing device 104, illustrated as block 1806. The stylus device then determines whether the host computing device is a new host computing device, illustrated as block 1808. Col. 16, lines 58-62 and Fig 18).

Regarding claim 4, Rajan teaches the pairing method according to claim 1, wherein the transmitting includes: transmitting, by the position detecting apparatus, the ID using a second wireless communication device having a communication range that is shorter than the communication range of the first wireless communication device; and receiving, by the stylus, the ID   (the computing device is requesting/instructing the stylus to operate at a frequency of 85 kHz, col. 11, lines 2-4; the touch controller starts transmitting handshake packets as described above to change the stylus device's behavior to operate at a second operating frequency. Col. 12, lines 29-33. The stylus device emits a square wave at about 250 kHz (or other high frequency that is outside normal range of noise), and enables the AFE to listen for a touch controller communication. Col. 12, lines 56-62. In an embodiment, the identifier or identification code may relate to a frequency of operation. Col. 14, lines 50-52.  It would have been obvious before the effective filing date of the invention was made to a person having ordinary skill in the art to have the operating frequency 85kHz shorter than the operating frequency 250 kHz. The motivation for doing so would utilize a better operating frequency due to noise interferes with the stylus communication. Col. 14, lines 22-33.)
	
	
Regarding claim 5, Rajan teaches the pairing method according to claim 4, further comprising: periodically transmitting, by the stylus, a pairing request including the ID using the first wireless communication device. (The stylus device also continuously or periodically listens for communications from the touch controller, illustrated as block 1520, to determine whether the computing device is transmitting information that causes the stylus device to change the stylus device's operation. Col. 13, lines 18-23).

Regarding claim 6, Rajan teaches the pairing method according to claim 5, comprising: after the pairing connection is established, based on whether reception information transmitted via the second wireless communication device includes information related to the ID transmitted by the sharing transmitting, determining, by the position detecting apparatus, whether a transmitter of the reception information is the stylus. (Once the stylus device wakes up and receives two consecutive valid configuration IDs from the computing device, the stylus device loads the relevant sub routines from the memory and changes its state from the beacon mode to the active mode. The stylus device also configure the transmitters in an active (i.e., transmit) mode based on the configuration ID received from the computing device. Col.11, lines 35-47).

Regarding claim 7, Rajan teaches the pairing method according to claim 6, wherein the information related to the ID is a hash value of the ID. (The modes of operation/encoding schemes are identified by an identifier or identification code. Col. 14, lines 28-30. A hash value is the process of translating the information into identification code.)

Regarding claim 8, Rajan teaches a position detecting system (Fig 1) comprising: 
a stylus (102); and 
a position detecting apparatus (104) that detects a position pointed to by the stylus (102) (the computing device 104 determines the position of the stylus device 102. Col. 3, lines 61-63, Fig 1)
wherein the stylus includes: a first communication device which, in operation, performs communication at a communication range that is longer than a predetermined distance (the stylus device enables a communication module, such as Bluetooth, illustrated as block 1804, and establish a connection with the host computing device 104, illustrated as block 1806. The stylus device then determines whether the host computing device is a new host computing device, illustrated as block 1808. col. 16, lines 48-62, Fig 18; the stylus is determined to be hovering within a certain distance of the screen. Col. 15, lines 41-43; the Bluetooth range is longer than the hovering within the certain distance. Col. 7, lines 5-12, and Fig 1).
wherein the position detecting apparatus (104, Fig 20) includes: 
a second processor (2004, Fig 20) which, in operation, shares an identifier (ID) that is included in an uplink signal (a frequency ID 202 via the carrier frequency, col. 4, ll. 38-39) transmitted to the stylus while the stylus and the position detecting apparatus are proximate to each other at or within the predetermined distance (the stylus is determined to be hovering within a certain distance of the screen. Col. 15, lines 41-43);
the ID uniquely identifying the position detecting apparatus (an identifier or identification code. Col. 10, lines 51-60);
a second communication device which, in operation, performs communication with the first communication device (the touch controller transmits a change data packet communication including information corresponding to a second operating frequency having a better signal to noise ratio to be used for communication with the computing device. This prompts the stylus device to change its operation and operate using the second operating frequency. The stylus device receives this communication and changes the operating frequency of the stylus device. Col. 13, lines 24-39); 
wherein the stylus (102, Fig 6) includes a first processor (602, Fig 6) which, in operation, establishes a pairing connection with the position detecting apparatus in response to the first communication device receiving information including the ID from the position detecting apparatus (establish a connection with the host computing device 104, illustrated as block 1806. The stylus device then determines whether the host computing device is a new host computing device, illustrated as block 1808. col. 16, lines 48-62, Fig 18; the stylus is determined to be hovering within a certain distance of the screen. Col. 15, lines 41-43.
Rajan does not teach the ID uniquely identifying the position detecting apparatus.
Son teaches the apparatus identification information is used to identify an apparatus, and is a unique identification number assigned to each apparatus. See ¶108.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to have the apparatus identification information is used to identify an apparatus, and is a unique identification number assigned to each apparatus, as Son teaches, to modify Rajan. The motivation for doing so would identify a pairing subject more easily, accurately, and quickly. Son ¶186.

Regarding claim 9, Rajan teaches the position detecting system according to claim 8, wherein the  first processor, in operation, determines whether the information received by the first communication device includes the ID. (The stylus device determines whether the configuration ID has been received, illustrated as block 1514. In response to the configuration ID being received, the stylus device configures the stylus device to operate using the encoding scheme or operation mode corresponding to the configuration ID of the computing device (e.g., FSK, BPSK or ASK), illustrated as block 1516. Col. 13, lines 5-12).

Regarding claim 10, Rajan teaches the position detecting system according to claim 8, wherein the second processor, in operation, causes the second communication device to periodically transmit the ID. (The stylus device also continuously or periodically listens for communications from the touch controller, illustrated as block 1520. Col. 13, lines 18-20).

Regarding claim 11, Rajan teaches the position detecting system according to claim 10, wherein the first processor, in operation, establishes the pairing connection with the position detecting apparatus in response to the first processor determining that the information received by the first communication device is transmitted by the position detecting apparatus. (When the stylus device 102 is in an active mode, illustrated as block 1802, the stylus device may enable a communication module, such as Bluetooth, etc., illustrated as block 1804, and establish a connection with the host computing device 104, illustrated as block 1806. The stylus device then determines whether the host computing device is a new host computing device, illustrated as block 1808. Col. 16, lines 55-62).

Regarding claim 12, Rajan teaches the position detecting system according to claim 8, wherein the first processor, in operation: establishes the pairing connection with the position detecting apparatus in response to the first processor determining that the information received by the first communication device is transmitted by the position detecting apparatus. (When the stylus device 102 is in an active mode, illustrated as block 1802, the stylus device may enable a communication module, such as Bluetooth, etc., illustrated as block 1804, and establish a connection with the host computing device 104, illustrated as block 1806. The stylus device then determines whether the host computing device is a new host computing device, illustrated as block 1808. Col. 16, lines 55-62).

Regarding claim 13, Rajan teaches the position detecting system according to claim 8, wherein the second processor, in operation: after the pairing connection is established, based on whether reception information received from the stylus includes information related to the ID, determines whether a transmitter of the reception information is the stylus.  (Once the stylus device wakes up and receives two consecutive valid configuration IDs from the computing device, the stylus device loads the relevant sub routines from the memory and changes its state from the beacon mode to the active mode. The stylus device also configure the transmitters in an active (i.e., transmit) mode based on the configuration ID received from the computing device. Col.11, lines 35-47).

Regarding claim 14, Rajan teaches the position detecting system according to claim 13, wherein the information related to the ID is a hash value of the ID. (The modes of operation/encoding schemes may be identified by an identifier or identification code. Col. 14, lines 28-30. A hash value is the process of translating the information into identification code.)

Regarding claim 15, Rajan teaches the pairing method according to claim 4, wherein the transmitting includes: transmitting, by the position detecting apparatus, the ID using an uplink signal transmitted from the second wireless communication device to the stylus  (an uplink signal (a frequency ID 202 via the carrier frequency, col. 4, ll. 38-39;  the device 104 transmits a frequency ID, illustrated as 202, to the stylus device 102 via the carrier frequency. In this example, the frequency ID corresponds to a frequency the computing device 104 desires to operate on. The stylus device 102 configures its operation according to the frequency corresponding to the frequency ID, illustrated as 204. The stylus device 102 then communicates with the computing device 104 using the frequency, illustrated as 206. The frequency ID is communicated between the computing device and the stylus device using a Bluetooth message. Col. 4, lines 37-50).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 26, 2022